DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is a listing of the closest prior art:
Yoshimura (6,421,274) teaches using two buffers alternately while transferring data to a non-volatile memory in a way that divides the data being transferred.  Yoshimura does not teach sending  program to an engine control unit through the alternately used buffers where the program to block communication with other units while continuing to receive data from the writing tool in combination with the other limitations and therefore cannot teach the recited “An electronic control unit for a vehicle including a nonvolatile memory in which data can be written and erased electronically and two buffers, in which the electronic control unit for a vehicle is able to receive, by communication, divided data obtained by dividing a first program by predetermined size, the divided data being received from a writing tool, comprising a processor which, in parallel with receiving the divided data by using the two buffers alternately, writes the divided data into the nonvolatile memory by using the two buffers alternately, such that one of the two buffers is used for receiving the divided data while another of the two buffers is used for writing the divided data, and the receiving and the writing of the divided data alternate between the two buffers each time the receiving and the writing are performed, wherein a second program, which is different from the first program and is received by the electronic control unit from the writing tool, is configured to cause the electronic control unit, in a case in which the electronic control unit is electrically connected to the writing tool and a plurality of other units, to block 
Emberson (US 2013/0073169, filed 09/15/2011, different assignee) teaches an engine control unit running firmware and updates for firmware (a first and second program) but does not teach does not teach the combination of sending  program to an engine control unit through the alternately used buffers where the program to block communication with other units while continuing to receive data from the writing tool in combination with the other limitations and therefore cannot teach the recited “An electronic control unit for a vehicle including a nonvolatile memory in which data can be written and erased electronically and two buffers, in which the electronic control unit for a vehicle is able to receive, by communication, divided data obtained by dividing a first program by predetermined size, the divided data being received from a writing tool, comprising a processor which, in parallel with receiving the divided data by using the two buffers alternately, writes the divided data into the nonvolatile memory by using the two buffers alternately, such that one of the two buffers is used for receiving the divided data while another of the two buffers is used for writing the divided data, and the receiving and the writing of the divided data alternate between the two buffers each time the receiving and the writing are performed, wherein a second program, which is different from the first program and is received by the electronic control unit from the writing tool, is configured to cause the electronic control unit, in a case in which the electronic control unit is electrically connected to the writing tool and a plurality of other units, to block communication with the plurality of other units so that the divided data is written from the writing tool into communication buffers of the electronic control unit that are configured to communicate with the writing tool and communication buffers of the electronic control 
Norman, (US 2009/0175084) teaches increasing the size of buffers when increased communication is desired.  Norman does not teach “a second program, which is different from the first program and is received by the electronic control unit from the writing tool, is configured to cause the electronic control unit, in a case in which the electronic control unit is electrically connected to the writing tool and a plurality of other units, to block communication with the plurality of other units so that the divided data is written from the writing tool into communication buffers of the electronic control unit that are configured to communicate with the writing tool and communication buffers of the electronic control unit that communicate with the plurality of other units when the electronic control unit is not receiving the divided data, such that the communication speed between the writing tool and the electronic control unit is increased” as substantially recited in all independent claims.  Norman also does not teach sending  program to an engine control unit through the alternately used buffers where the program to block communication with other units while continuing to receive data from the writing tool in combination with the other limitations and therefore cannot teach the recited “An electronic control unit for a vehicle including a nonvolatile memory in which data can be written and erased electronically and two buffers, in which the electronic control unit for a vehicle is able to receive, by communication, divided data obtained by dividing a first program by predetermined size, the divided data being received from a writing tool, comprising a processor which, in parallel with receiving the divided data by using the two buffers alternately, writes the divided data into the nonvolatile memory by using the two buffers alternately, such that one of the two buffers is used for receiving the divided data while another of the two buffers is used for writing the divided data, and the receiving and the writing of the divided data alternate between the two buffers each time the receiving and the writing 
Goto (US 2011/0312272) teaches sending a second program to another device to change a communication environment.  Goto does not teach sending  program to an engine control unit through the alternately used buffers where the program to block communication with other units while continuing to receive data from the writing tool in combination with the other limitations and therefore cannot teach the recited “An electronic control unit for a vehicle including a nonvolatile memory in which data can be written and erased electronically and two buffers, in which the electronic control unit for a vehicle is able to receive, by communication, divided data obtained by dividing a first program by predetermined size, the divided data being received from a writing tool, comprising a processor which, in parallel with receiving the divided data by using the two buffers alternately, writes the divided data into the nonvolatile memory by using the two buffers alternately, such that one of the two buffers is used for receiving the divided data while another of the two buffers is used for writing the divided data, and the receiving and the writing of the divided data alternate between the two buffers each time the receiving and the writing are performed, wherein a second program, which is different from the first program and is received by the electronic control unit from the writing tool, is configured to cause the electronic control unit, in a case in which the electronic control unit is electrically connected to the 
Abe (US 9,836,225, possible double patenting) claims reassignment of buffers in an engine control unit during data transmission by a setting program sent from an external writing device.  Abe does not claim sending the data using two buffers alternately to divide and transmit a program sent to the engine control unit.  Therefore there is no double patenting issue with respect to the Abe patent because the claims of that patent do not render obvious the recited “An electronic control unit for a vehicle including a nonvolatile memory in which data can be written and erased electronically and two buffers, in which the electronic control unit for a vehicle is able to receive, by communication, divided data obtained by dividing a first program by predetermined size, the divided data being received from a writing tool, comprising a processor which, in parallel with receiving the divided data by using the two buffers alternately, writes the divided data into the nonvolatile memory by using the two buffers alternately, such that one of the two buffers is used for receiving the divided data while another of the two buffers is used for writing the divided data, and the receiving and the writing of the divided data alternate between the two buffers each time the receiving and the writing are performed, wherein a second program, which is different from the first program and is received by the electronic control unit from the writing tool, is configured to cause the electronic control unit, in a case in which the electronic control unit is electrically connected to the writing tool and a plurality of other units, to block communication with the plurality of other units so that the divided data is written from the writing tool into communication buffers of the electronic control unit that are configured to communicate with the 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139

/PAUL M KNIGHT/Examiner, Art Unit 2139